Citation Nr: 1139540	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  07-15 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 40 percent for service-connected urethral stricture and chronic prostatitis prior to November 6, 2009, and a rating higher than 60 percent thereafter.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty for training from July 1978 to December 1978.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for prostatitis on the basis that new and material evidence had not been submitted to reopen the claim and continued a 40 percent disability rating for urethral stricture.  

In September 2009, the Board reopened the Veteran's claim of service connection for prostatitis and granted the claim.  The claims were then remanded for further evidentiary development, to include affording the Veteran for a VA examination in conjunction with his increased rating claim.  

In a rating decision dated February 2010, the RO re-characterized the issue as entitlement to an increased rating for urethral stricture and chronic prostatitis to more accurately reflect the appellant's claim, and granted a 60 percent disability rating for service-connected urethral stricture and chronic prostatitis, effective November 6, 2009.  

In December 2010, the Board granted a disability rating of 60 percent prior to November 2009 but denied a rating higher than 60 percent thereafter.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The record contains a Court Order, dated June 2011, which remanded this appeal pursuant to the terms of a Joint Motion for Remand wherein the Veteran's attorney and the VA Office of General Counsel agreed to remand the claim to the Board for adjudication consistent with the terms therein.  The claim has been returned to the Board for such action.  

The issue of entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected urethral stricture and chronic prostatitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 2010 Notice of Disagreement.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, in September 2009, the Board remanded the issue of entitlement to an increased rating for service-connected urethral stricture and chronic prostatitis for additional evidentiary development.  The Board directed the RO to schedule the Veteran for a VA genitourinary examination to determine the severity of his service-connected disability and specifically requested that the VA examiner provide an opinion as to whether the Veteran's service-connected urethral stricture and chronic prostatitis render him unable to secure or follow a substantially gainful occupation, without consideration of any non-service-connected disabilities.  

On remand, in November 2009, the Veteran was afforded a VA genitourinary examination.  However, the VA examiner did not provide an opinion regarding whether the Veteran's service-connected genitourinary disability renders him unable to secure or follow a substantially gainful occupation, as requested.  

Indeed, the June 2011 Joint Motion for Remand reflects that the instructions of the Board's September 2009 Remand were not complied with, as the November 2009 VA examiner did not provide the opinion requested regarding the Veteran's employability and, as such, ordered the Board to provide the Veteran with an adequate VA medical opinion that specifically addresses how his disabilities impact his employment, if at all.  

The Board notes that the evidentiary record does not, otherwise, contain a medical opinion that addresses whether the Veteran's service-connected genitourinary disability affects his ability to secure or follow a substantially gainful occupation.  

Therefore, because the November 2009 VA examiner did not provide an opinion regarding how the Veteran's service-connected disabilities impact his ability to obtain and maintain employment and the evidentiary record does not, otherwise, contain an adequate medical opinion in this regard, the Board finds that the directives in the Board's September 2009 remand have not been substantially complied with, necessitating another remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The June 2011 Joint Motion for Remand reflects that the Veteran's records from the Social Security Administration (SSA) should be obtained in order to comply with VA's duty to assist the Veteran in obtaining evidence necessary to substantiate his claim.  In August 2011, the Veteran's representative submitted a copy of the Veteran's SSA records, indicating that the records represented a complete copy of the Veteran's SSA records, and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2011).  As such, the Board finds that no further evidentiary development is needed with respect to the Veteran's SSA records.  

Accordingly, the case is REMANDED for the following action:

1. Request that the physician who conducted the November 2009 VA genitourinary examination review the entire claims file, including this remand, and provide an opinion as to whether the Veteran's service-connected urethral stricture and chronic prostatitis, without consideration of any non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

a. The opinion must consider the evidence of record, including prior medical examinations, and be supported by sufficient rationale and explanation.  

b. If the foregoing question cannot be answered without resort to mere speculation, the examiner must clearly specify so in the examination report and explain why this is so.  

c. If the physician who conducted the November 2009 VA examination is no longer available, a physician knowledgeable in evaluating genitourinary disabilities, such as urethral stricture and chronic prostatitis, should be requested to review the claims file and provide the requested opinion.  

2. Upon completion of the development requested above, the RO should readjudicate the claim on appeal, taking into account any newly obtained evidence and conducting any additional development deemed necessary.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond.  

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



